Fuld, J.
Although the appeal has become moot and academic, we refrain from dismissing it "because of the importance of the issue presented. Affecting as it does the administration of the emergency housing legislation in the City of New York, the question is one of major importance and, because it will arise again and again, one that invites immediate decision. (See, e.g., Matter of Glenram Wine & Liquor Corp. v. O’Connell, 295 N. Y. 336, 340; Matter of Lyon Co. v. Morris, 261 N. Y. 497, 499.)
A landlord or one who becomes a landlord by purchasing residential property may not procure an eviction of a tenant unless he first obtains a certificate of eviction from the Temporary City Housing Bent Commission.. That body is, however, under the necessity of issuing such a certificate in any case where the landlord or purchaser, “ because of compelling necessity, seeks in good, faith to recover possession of [the] *405apartment for Ms own immediate and personal nse and occupancy ” for dwelling purposes. (Administrative Code of City of New York, § U41-7.0, subd. c, par. [2].)
In the case before us, petitioner, a veteran of World War II, purchased a building containing three apartments. Concededly, there was a compelling necessity: for about two years, because of an inability to locate an apartment, he and his wife were forced to share three rooms with another married couple; the situation was further aggravated by petitioner’s wife becoming pregnant and giving birth to a child in September of 1948. Nor can there be any doubt that petitioner was seeking “ in good faith to recover possession ” of the apartment for Ms own use. In point of fact, the Commission, in refusing the certificate, explicitly noted as the ground therefor not that “ Applicant has failed to establish good faith ”, not that he “ failed to establish compelling necessity for the premises ’ ’ — two of the reasons on its printed form — but that the “ Seller [was] in possession of an apartment.”
Quite obviously, the Commission either added a new requirement to the statute or misconstrued the term “ good faith ” as there used. Issuance of a certificate, eviction of a tenant, is sanctioned at the hands of a landlord who ‘1 seeks in good faith to recover possession ” of dwelling accommodations for his own immediate occupancy. The words mean precisely what they say, and the Commission may not under the guise of administering the statute ascribe a different or unreasonable meaning to those words. The landlord complies with the statute’s demands if he seeks the eviction with the honest intention and desire to gain possession of the premises for his own use. (See Kauffman & Sons Saddlery Co. v. Miller, 298 N. Y. 38, 43; see, also, Nofree v. Leonard, 327 Ill. App. 143, 147.)
It is indisputable that petitioner wanted and sought the apartment for the use of himself and his family. There is not the slightest proof or even suggestion that he was motivated by any intent other than to gain a place in which to live. The mere fact that he agreed that his vendor might remain in possession of another apartment in the building does not permit an inference of fraud or bad faith — and no fiat or “ policy ” pronouncement by the Commission can add the one or supply the other. In short, there just is no evidence to cast doubt upon *406petitioner’s bona fides. The Commission’s determination denying a certificate of eviction was, therefore, without basis or warrant, and decisions such as Matter of Park East Land Corp. v. Finkelstein (299 N. Y. 70) have no application.
While such a conclusion would ordinarily lead to affirmance of the Appellate Division’s order, a change of circumstances herein prevents such a determination. It appears that, after the Commission had denied a certificate of eviction to him, petitioner obtained another apartment. Accordingly, and solely for that reason, the order of the Appellate Division should be reversed, with costs to the petitioner in this court, and the petition dismissed.